Case:20-00055-EAG Doc#:44-12 Filed:06/08/20 Entered:06/08/20 19:33:49               Desc:
                          Exhibit 12 Page 1 of 3




SO ORDERED.

SIGNED May 20, 2020.




                                         ________________________________________
                                         JOHN W. KOLWE
                                         UNITED STATES BANKRUPTCY JUDGE
       ____________________________________________________________
                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

In Re:                                         )
J-H-J, Inc., et al                             )   Case No. 19-51367
                                               )
                                               )   Chapter 11
        Debtors.                               )


J-H-J, Inc., Lafayette Piggly Wiggly, LLC,     )   Adversary No. 20-05014
T.H.G. Enterprises, LLC,                       )
SVFoods Old Hammond, LLC,                      )
SVFoods Jefferson, LLC,                        )
T&S Markets, LLC, TSD Markets, LLC,            )
Baker Piggly Wiggly, LLC, and                  )
BR Pig, LLC,                                   )
                                               )
        Plaintiffs,                            )
                                               )
v.                                             )
                                               )
JOVITA CARRANZA, in her capacity               )
as Administrator for the United States         )
Small Business Administration                  )
                                               )
        Defendant.                             )




     20-05014 - #21 File 05/20/20 Enter 05/20/20 13:04:26 Main Document Pg 1 of 2
Case:20-00055-EAG Doc#:44-12 Filed:06/08/20 Entered:06/08/20 19:33:49                   Desc:
                          Exhibit 12 Page 2 of 3



        ORDER DENYING APPLICATION FOR PRELIMINARY INJUNCTION

       THIS MATTER HAVING COME BEFORE THE COURT for hearing on May 12, 2020,

upon the Application for Preliminary Injunction (Dkt. 6) filed by J-H-J, Inc., Lafayette Piggly

Wiggly, LLC, T.H.G. Enterprises, LLC, SVFoods Old Hammond, LLC, SVFoods Jefferson, LLC,

T&S Markets, LLC, TSD Markets, LLC, Baker Piggly Wiggly, LLC, and BR Pig, LLC

(collectively “Plaintiffs”) and the United States’ Opposition to Plaintiffs’ Application for a

Preliminary Injunction (Dkt. 14) filed by the United States of America on behalf of Jovita

Carranza, in her capacity as Administrator for the U.S. Small Business Administration

(“Defendant”), and for the reasons stated on the record of this case;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs’ Application

for Preliminary Injunction is DENIED.

                                                ###

 PREPARED AND SUBMITTED BY:                        APPROVED AS TO FORM BY:

 JOSEPH H. HUNT                                    The Steffes Firm, LLC
 Assistant Attorney General                        William E. Steffes (#12426)
 Civil Division                                    Barbara B. Parsons (#28714)
                                                   13702 Coursey Boulevard, Bldg. 3
 DAVID C. JOSEPH                                   Baton Rouge, Louisiana 70817
 United States Attorney                            Telephone: (225) 751-1751
 Jerry Edwards (#30242)                            Fax: (225) 751-1998
 Assistant United States Attorney                  bsteffes@steffeslaw.com
 300 Fannin Street, Suite 3201                     bparsons@steffeslaw.com
 Shreveport, Louisiana 71101-3068
 (318) 676-3614 // Fax: (318) 676-3642

 Dominique V. Sinesi
 Trial Attorney, Commercial Litigation Branch
 Civil Division, U.S. Department of Justice
 P.O. Box 875, Ben Franklin Station
 Washington D.C. 20044
 (202) 514-9063 // Fax: (202) 514-9163
 Email: Dominique.Sinesi@usdoj.gov




  20-05014 - #21 File 05/20/20 Enter 05/20/20 13:04:26 Main Document Pg 2 of 2
       Case:20-00055-EAG Doc#:44-12 Filed:06/08/20 Entered:06/08/20 19:33:49                                        Desc:
                                 Exhibit 12 Page 3 of 3
                                                    Notice Recipients
District/Off: 0536−4                      User: lchamp                       Date Created: 5/20/2020
Case: 20−05014                            Form ID: pdf6                      Total: 18


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
pla         THG Enterprises, LLC
pla         T&S Markets
crcm        Official Unsecured Creditors Committee
dft         United States of America, Small Business Administration
                                                                                                                TOTAL: 4

Recipients of Notice of Electronic Filing:
aty         Barbara B. Parsons          bparsons@steffeslaw.com
aty         Cherie D. Nobles          cnobles@hellerdraper.com
aty         Jerry Edwards         jerry.edwards@usdoj.gov
aty         Tristan E. Manthey          tmanthey@hellerdraper.com
aty         William E. Steffes         bsteffes@steffeslaw.com
                                                                                                                TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         J−H−J, Inc.        5910 Airline Highway         Baton Rouge, LA 70805
pla         Lafayette Piggly Wiggly, L.L.C.        5910 Airline Highway        Baton Rouge, LA 70805
pla         SVFoods Old Hammond, LLC             5910 Airline Highway        Baton Rouge, LA 70805
pla         SVFoods Jefferson, LLC          5910 Airline Highway        Baton Rouge, LA 70805
pla         TSD Markets, LLC          5910 Airline Highway         Baton Rouge, LA 70805
pla         Baker Piggly Wiggly, LLC          5910 Airline Highway        Baton Rouge, LA 70805
pla         BR Pig, LLC         5910 Airline Highway          Baton Rouge, LA 70805
dft         Jovita Carranza        U.S. Small Business Administration       409 3rd Street SW     Washington, DC 20416
ust         Office of U. S. Trustee       300 Fannin St., Suite 3196      Shreveport, LA 71101
                                                                                                                TOTAL: 9




     20-05014 - #21-1 File 05/20/20 Enter 05/20/20 13:04:26 PDF6-Select Recipients: Notice
